DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. (DE) 102019100767.4, filed on 14 January 2019.

Response to Amendment
3.	Acknowledgement is made that Claims 1-10, 12-15, 18 have been canceled and Claims 11 and 20 have been amended presented herein along with Claims 11, 16-17, and 19. 

Response to Arguments
4.	Applicant’s arguments, see pages 4-10 of Remarks, filed 08 April 2021, with respect to the rejection(s) of claim(s) 11, 16-17, and 19-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered references disclosed below.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0040031 A1) (hereinafter as Lee) and in further view of Chembula (US 2015/0332088 A1) (hereinafter as Chembula).

Regarding Claim 11. Lee discloses a method for creating a personalized E- mail within a mail client, comprising the steps of: 
creating a signature as part of the E-mail on the basis of interaction between a user and the mail client, and automatically including at least one portrait image of the user in the signature (when a user (e.g., Cindy) writes an email, the electronic device may automatically attach a first image card that has been recently generated by the electronic device, as a signature of the user (e.g., Cindy, par [0173] and camera may obtain an image frame such as a still image or a video via an image sensor during a video call mode or an image-capturing mode, par [0304]).
Lee does not explicitly disclose recording the portrait image by a camera to create the signature because of the interaction with the user, and triggering the sending of the E-mail in response to interaction of the user to create the signature and to take the portrait picture.
However, Chembula in a similar field of endeavor discloses generating emoticons based on an image of a face including recording the portrait image by a camera to create the signature because of the interaction with the user, and triggering the sending of the E-mail in response to interaction of the user to create the signature and to take the portrait picture (user device may automatically create an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chembula in Lee to take detect and capture a facial image of the user sending an e-mail. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Lee/Chembula to improve interaction between users.


Regarding Claim 16. The combined teachings of Lee/Chembula teach the method of claim 11, wherein the portrait image is a still image (Chembula: the emoticon may be a real or non-animated image of the face (e.g., a photograph of a person), par [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chembula in Lee to take detect and capture a facial image of the user sending an e-mail. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Lee/Chembula to improve interaction between users.


Regarding Claim 19. The combined teachings of Lee/Chembula teach a non-transitory computer-readable medium, on which a data processing program comprising program code for carrying out the method of claim 11 of claim 18 is stored (Lee: A non-transitory computer-readable recording medium may have recorded thereon a program for executing a method, by using a computer, par [0043]).

Regarding Claim 20. The combined teachings of Lee/Chembula teach a system for creating a personalized E-mail, comprising: a computer-readable medium of claim 19, a camera and an input device for inputting instructions by the user (Lee: user input, obtaining at least one image associated with content that is provided by the electronic device, a camera may obtain an image frame such as a still image or a video via an image sensor during a video call mode or an image-capturing mode, pars [0009] and [0304]).

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in further view of Chembula and in further view of Nick-Baustert (US 8,341,396 B1) (hereinafter as Nick-Baustert).

Regarding Claim 17. The combined teachings of Lee/Chembula teach the method of claim 11 as disclosed above.
Although, the combined teachings of Lee/Chembula wherein the portrait image is a dynamic image (), the combined teachings of Lee/Chembula do not explictly teach wherein the dynamic image that comprises a video sequence as claimed.
However, Nick-Baustert discloses a dynamic selection and insertion of signature blocks during message transmission including wherein a dynamic image comprises a video sequence (an inserted signature block could take other forms, providing other designated information and/or media (e.g., video), col.1, lines 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nick-Baustert in Lee/Chembula to provide a video signature. One of ordinary skill in the art before the effective filing date of the claimed invention would . 


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Baldwin et al. (US 2018/0115503 A1) discloses generating and displaying customized avatars in electronic messages inclduing generating customized images with avatars of different users within electronic messages, wherein the avatars represent the users (see abstract).
	B) Nguyen (US 2002/0059447 A1) discloses a method and system for active electronic email including a signature applet  that can receive a signature from the user of the electronic mail client, and in response generate a graphical element (such as a JPEG format) for inclusion in the electronic mail message.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451